Citation Nr: 0305286	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  94-12 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The appellant had active military service from October 1958 
to February 1962 and from April 1962 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the above claim.  
The appellant now resides within the jurisdiction of the RO 
in St. Louis, Missouri.

In November 1997 and June 1999, the Board remanded this case 
for additional evidentiary development.  The RO complied with 
the Board's instructions, and this case is ready for 
appellate disposition.

This claim was initially denied in a November 1990 rating 
decision.  The appellant did not appeal that decision, and, 
in order to reopen a claim which has been previously denied 
and which is final, he must present new and material 
evidence.  38 U.S.C.A. § 5108.  As noted in the Board's June 
1999 Remand, the Board had concluded in the November 1997 
Remand that this claim was plausible.  Although not 
explicitly stated as such, it appears a determination had 
been made that new and material evidence had been submitted 
to reopen this claim.  Therefore, this decision will address 
the claim on a de novo basis.


FINDINGS OF FACT

1.  The appellant is not a veteran of combat.

2.  There is no corroboration or verification of the 
occurrence of the appellant's claimed stressors.



CONCLUSION OF LAW

The appellant is not entitled to service connection for PTSD.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and 3.303 (2002); 
38 C.F.R. § 3.304(f) (1996 and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning the 
appellant is of record and sufficient to complete his claim 
for benefits.  The rating decision on appeal, as well as the 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs), informed the appellant of the types of 
evidence needed to substantiate his claim. 

Furthermore, the appellant was sent several letters 
throughout the claims process asking him for specific 
information and evidence.  For example, letters were sent to 
him in December 1997 and June 1999 requesting the specific 
information that is lacking in this case - information that 
would possibly allow his alleged stressors to be 
corroborated.  More importantly, a letter of August 2001 
specifically informed the appellant of the provisions of the 
VCAA including what evidence was needed to substantiate this 
claim.  VA's duty to notify the appellant also includes the 
duty to tell him what evidence, if any, he is responsible for 
submitting to substantiate his claim and what development the 
VA would do.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  That was done in this case.  The August 2001 letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  For example, the 
letter told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  

The appellant did not respond to the August 2001 letter, nor 
to the 1997 and 1999 requests for additional information as 
to the claimed stressors.  He also did not respond to a 
December 1997 letter that asked him for information as to any 
medical treatment he had received for PTSD since 1996.  While 
VA has a duty to assist the appellant in the development of 
his claim, that duty is not "a one-way street."  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  This concept was 
not changed by the enactment of the VCAA  Without specific 
information from the appellant as to the alleged stressors or 
where he has received psychiatric treatment, there is nothing 
VA can do on his behalf.  Based on his lack of cooperation, 
there is no indication in the record that relevant medical 
records exist that have not been obtained.


VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  At every stage 
of the process, he was informed of the information and 
evidence needed to substantiate this claim, and VA has 
complied with its notification requirements.  With respect to 
VA's duty to assist the appellant, the appellant has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the claim.  The RO made 
exhaustive efforts to obtain all relevant medical records 
from every source referenced by the appellant.  The only 
treatment he has reported receiving is through VA, and those 
records were obtained.  The RO also requested his records 
from the Social Security Administration, since he stated that 
he was receiving disability benefits for his PTSD.  In April 
1998, SSA responded that a thorough search had been made, but 
no records for the appellant could be found.

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i)).  In this case, the appellant was provided VA 
examinations in 1992 and 1996.  Further opinions are not 
needed in this case because there is sufficient medical 
evidence to decide the claim. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case. 


B.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptoms and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1996).  Effective 
on and after March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)). 

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
as is the case here, the version more favorable to the 
claimant should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In this case, neither version can be more 
favorable to the appellant because both regulations require 
credible supporting evidence that the claimed in-service 
stressor occurred, which is the pertinent question, as 
discussed below.

The Board has reviewed all the evidence of record, which 
consists of the appellant's service medical records and 
personnel records; his contentions; the reports of VA 
psychiatric examinations conducted in 1992 and 1996; and VA 
records for hospitalization and treatment between 1988 and 
1996.  Although the Board is required to provide adequate 
reasons and bases supporting its decision, it is not required 
to discuss each and every piece of evidence in detail.  
Therefore, the Board will only summarize the evidence 
pertinent to this issue.

Initially, the Board acknowledges that the appellant has 
received competent medical diagnoses of PTSD, attributed to 
his account of having served in combat in Vietnam.  
Nevertheless, the Board is unable to accept the diagnosis as 
based upon a confirmed stressor because the preponderance of 
the evidence is against a finding that the appellant engaged 
in combat with the enemy during active service, and the 
record does not otherwise contain independent evidence which 
confirms his account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The appellant's military personnel records reflect that he 
was in Vietnam from December 1965 to December 1966.  He has 
been awarded a National Defense Service Medal, a Vietnam 
Service Medal, and a Vietnam Campaign Medal.  A National 
Defense Service Medal was awarded if a veteran served 
honorably between January 1, 1961, and August 14, 1974.  
United States of America Department of Defense Manual of 
Military Decorations and Awards, Appendix D at D-17, July 
1990.  A Vietnam Service Medal was awarded if a veteran 
served between July 4, 1965 and March 28, 1973 in Vietnam or 
in Thailand, Laos, or Cambodia in direct support of the 
operations in Vietnam.  Id. at D-20.  A Vietnam Campaign 
Medal was awarded to all service personnel within the cited 
theater, and it does not rule in, or rule out, combat.  
United States of America Department of Defense Manual of 
Military Decorations and Awards, at 7-7, September 1996.

The appellant's personnel records showed that his primary 
military occupational specialty (MOS) during his service in 
Vietnam was Chaplain's Assistant.  He was assigned to the 
Headquarters and Headquarters Company of the First Cavalry 
Division. 

In this case, for the following reasons, the Board finds that 
the appellant did not engage in combat with the enemy.  His 
military occupational specialty of Chaplain's Assistant while 
in Vietnam does not indicate combat service.  There is no 
indication in the personnel records that the appellant was 
assigned or participated in combat duties.  

The Board notes that the appellant has, at various times, 
reported that his MOS was otherwise.  In August 1996, he 
submitted a detailed statement alleging that he was a Flight 
Operations Specialist in Vietnam, and that his duties 
included dispatching combat operations, physically dealing 
with casualties, translation of Vietnamese languages to 
English, and guard duty.  He has told VA medical 
professionals that he was a guard, combat soldier, and 
infantryman.  In an August 1996 statement, he also alleged he 
served in the field as a radioman.  There is absolutely no 
support in his personnel records for the fact that he was 
anything other than a Chaplain's Assistant.  During his 
service from 1958 to 1962, he was a Medical Corpsman in Texas 
and then a trombone player in Kentucky.  He was initially a 
trombone player during his period of service from 1962 to 
1968, but then he became a Chaplain's Assistant in November 
1963, which he remained until he became an Administrative 
Specialist (i.e., Clerk-Typist) in February 1967.  There is 
no indication under specialized training or military courses 
that he was trained for air traffic control or dispatch 
duties or radioman.  There is also no indication under 
languages that he spoke anything other than English.  
Accordingly, the appellant's allegations as to his Vietnam 
duties are of doubtful credibility.  Credibility is an 
adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Furthermore, none of the appellant's awarded medals or 
decorations show combat service.  He alleges he served as a 
combat soldier or infantryman, but he certainly did not 
receive any recognition as such.  In conjunction with his 
military occupational specialty of Chaplain's Assistant, the 
fact that he did not receive an award for combat service is 
probative evidence that he likely did not participate in 
combat. 

Perhaps most persuasive, the appellant's own statements are 
not persuasive evidence that he personally engaged in combat 
with the enemy.  He has reported being in locations where 
mortar attacks took place.  It may be true that he had some 
contact or exposure to fighting.  The appellant may have been 
in an area that was shot at, but this does not lead to a 
conclusion that he personally participated in any combat 
activities.  

The preponderance of the evidence is against finding that the 
appellant engaged in combat with the enemy, and there is no 
reasonable doubt on this issue that could be resolved in his 
favor.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether the appellant engaged in combat with the enemy in 
Vietnam.  Therefore, although the evidence shows that he 
served overseas in Vietnam, the evidence does not support the 
conclusion that he personally engaged in combat with the 
enemy, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen v. Brown, 10 Vet. App 128, 147 
(1997) (citing Moreau, 9 Vet. App. at 395).  There is nothing 
in this case corroborating the appellant's claimed stressors.  
Accordingly, there is no credible supporting evidence that 
the claimed stressors actually occurred.

In an effort to assist the appellant, the RO attempted to 
verify the claimed stressors with the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
Also, in order to make an informed decision and to afford the 
appellant every consideration, the RO asked him on numerous 
occasions to provide specific details as to his alleged in-
service stressors (names, places, dates, units of assignment, 
description of events).  The appellant has not, at any time, 
provided specific dates or places where incidents occurred.  
In August 1996, he submitted a statement that he was exposed 
to mortar attacks.  Despite the appellant's failure to 
provide specific details, the Board has thoroughly reviewed 
the evidence in an effort to identify any specific 
information as to a reported stressor.  There simply is none.  
His medical records reflect his general statements that he 
was "exposed" to combat in Vietnam and that he has 
"unresolved issues" regarding his service in Vietnam.  
During his VA examination, he made "vague references to his 
time in Vietnam."

USASCRUR indicated that the information of record is 
insufficient to conduct any meaningful research.  There is no 
confirmation of any alleged stressor.  It is true that the 
appellant was assigned to an Army cavalry division, which, by 
its nature, participated in combat with the enemy.  There is 
no support for any contention that personnel from 
Headquarters, such as the appellant, participated in such 
actions.  

The Board is cognizant of the recent case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the claimant submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  Indeed, as noted above, he has merely 
made a general allegation that he was exposed to mortar 
attacks, without providing specifics such as locations or 
dates that would allow USASCRUR to research the allegations. 

In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the appellant engaged 
in combat with the enemy while on active duty, that there is 
no independent verification of his reported in-service 
stressors, and that his account of what duties he performed 
during his Vietnam service is of doubtful credibility.  
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for PTSD, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

